Wilson, Judge:
These matters are presently before me on remands from classification proceedings decided by the first division of this court in Bluefries New York, Inc., et al. v. United States, 40 Cust. *467Ct. 553, Abstract 61934, Bluefries New York, Inc. v. United States, 40 Cust. Ct. 515, Abstract 61804, and in Bluefries New York, Inc. v. United States, 39 Cust. Ct. 79, C. D. 1909. The judgment entered therein in each case stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d) ”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto. Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the items marked “A” on the invoices herein, and that such value was United States $5.50 per gallon, less 2 per centum, and less packing, freight, duty, delivery charges, and customs entry charges, in each case.
I further find such values to be the dutiable values of said merchandise.
Insofar as these matters relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.